



THE FEDERAL HOME LOAN BANK OF BOSTON


SPLIT-DOLLAR INSURANCE


TERMINATION AGREEMENT


This Agreement is entered into as of the 24th day of May 2005 between M. Susan
Elliott (the "Executive”) and the Federal Home Loan Bank of Boston (the “Bank").


WHEREAS the Bank and the Executive are parties to a Split-Dollar Agreement dated
March 1, 1996 (the "'Split-Dollar Agreement"), which is attached hereto as
Exhibit A;


WHEREAS the Executive is the owner of the life insurance policy or policies set
forth in Exhibit B (the "Policy") subject to the terms of the Split-Dollar
Agreement and a collateral assignment filed with the insurance company that
issued the Policy;


WHEREAS Section 2 of the Split-Dollar Agreement provides that the total cash
surrender value of the Policy is subject to the claims of the Bank's creditors
in the event of the Bank's insolvency at all times while the Executive is
employed by the Bank;


WHEREAS the Bank has determined that the Policy has failed to perform in a
manner consistent with the purposes of the Split-Dollar Agreement after a
thorough review of its investment performance and costs;


WHEREAS the Bank's Board of Directors has authorized (i) the establishment of a
term life insurance program for the Executive and (ii) a rabbi trust as an
informal means of funding
the Bank's Pension Benefit Equalization Plan, in lieu of the Split-Dollar
Agreement, subject to the Executive’s consent;


WHEREAS an amendment to terminate the Split-Dollar Agreement requires the
written consent of both the Bank and the Executive and


WHEREAS the terms and conditions set forth in this Agreement to terminate the
Split­ Dollar Agreement are acceptable to the Executive.


NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement, the Executive and the Bank (the “Parties'”) agree as follows:


1.
The Split-Dollar Agreement is hereby terminated effective as of the execution of
this Agreement without any further action by the Parties. The Executive
relinquishes all rights to the Policy immediately except as otherwise provided
under this Agreement. Executive acknowledges that the Bank may take any action
it deems prudent with respect to the Policy in its sole discretion, including
but not limited to surrendering the Policy for its cash surrender value or
exchanging the Policy for other forms of permanent life insurance. Executive
shall transfer the Policy to the Bank as soon as practicable, but in no event
later than June 1, 2005. The Executive shall take all actions, including but not
limited to signing policy transfer for and related insurance documentation, as
may be reasonably requested by the Bank to transfer the Policy and to confirm
the Bank's rights with respect to the Policy.









BST99 1459326-1.072380.001l



--------------------------------------------------------------------------------





2.
The Bank shall provide the Executive with a fixed term life insurance benefit
equal to $1,085,000 during the Executive' s employment with the Bank. The term
life insurance benefit initially shall be initially provided under the Policy
following termination of the Split-Dollar Agreement. The Bank shall be entitled
to secure the term life insurance benefit through alternative forms of insurance
as it selects in its sole discretion. The Bank shall pay all premiums required
to provide the term life insurance benefit. The Executive acknowledges that this
term life insurance benefit is a taxable benefit and that the Executive was
afforded an opportunity to waive this benefit. The Executive shall be entitled
to assign this term life insurance benefit to an irrevocable life insurance
trust or similar estate planning vehicle.



3.
As soon as reasonably practicable, the Bank shall establish a rabbi trust. The
purpose of the rabbi trust is to informally fund benefits under the Bank's
Pension Benefit Equalization Plan and the Thrift Benefit Equalization Plan.
Except in the event of the Bank' s insolvency, the funds contributed to the
rabbi trust shall be used to provide benefits under these plans. The rabbi trust
shall be established in a form substantially similar to the IRS model rabbi
trust, as set forth in IRS Revenue Procedure 92-65. The Policy, any replacement
policy for the Policy or the cash proceeds from the surrender of the Policy, net
of any related expenses and costs, shall be contributed to the rabbi trust. The
Bank shall control the investment of the rabbi trust at all times and the
Executive shall have no rights to the rabbi trust greater than those of a
general unsecured creditor of the Bank.



4.
In consideration of the benefits described in this Agreement, the Executive, on
behalf of the Executive and the Executive's respective heirs. successors,
current and former agents, representatives, attorneys, assigns, executors,
beneficiaries, and administrator, does hereby acknowledge full and complete
satisfaction of, and does unconditionally release and forever discharge the Bank
Group (as defined below) from any and all claims, demands, liabilities,
obligations, expenses (including attorneys’ fees) causes of action of whatever
kind or nature, accrued or unaccrued, whether in law or in equity, known or
unknown, suspected or unsuspected by him, which Executive now has, or at anytime
had, against any member of the Bank Group with regard to any rights under the
Split-Dollar Agreement. The “Bank Group” for purposes of this Paragraph 4 shall
be the Bank and its respective past and present officers, directors, associates
and agents in their personal or official capacities.



5.
By signing this Agreement, the Executive further acknowledges and agrees that:
(i) the Executive has been afforded a reasonable and sufficient period of time
to review and consider this Agreement; (ii) the Executive has carefully read and
understands the terms of this Agreement; (iii) the Executive has signed this
Agreement freely and voluntarily and without duress or coercion and with full
knowledge of its significance and consequences and of the rights relinquished,
surrendered, released and discharged hereunder.



6.
The only consideration for signing this Agreement are the terms stated herein
and no other promise, agreement or representation of any kind has been made to
the Executive by any person or entity whatsoever to cause the Executive to sign
this Agreement.



7.
This Agreement constitutes an integrated agreement, containing the entire
understanding of the Parties with respect to the matters addressed herein and,
except as set forth in this Agreement, no representations, warranties or
promises have been made or relied on by the Parties. This Agreement shall
prevail over any prior communications between the Parties or their
representatives relative to matters addressed herein.





BST99 1459326-1.072380.001l



--------------------------------------------------------------------------------





8.
This Agreement shall be interpreted, enforced and governed under the laws of the
state of Massachusetts, and any dispute arising hereunder shall be submitted
only to a court of competent jurisdiction in the Commonwealth of Massachusetts.



9.
The Parties warrant and represent that they are fully authorized to execute this
Agreement. The Executive further warrants and represents that the Executive has
not previously assigned or transferred any of claims that are the subject of the
release contained herein.



10.
This Agreement shall inure to the benefit of and be binding upon the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



11.
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.



This Agreement is executed effective as of the date first written above.


/s/ M. Susan Elliott
EXECUTIVE


M. Susan Elliott
PRINT NAME




ACCEPTED BY THE FEDERAL HOME LOAN BANK OF BOSTON


/s/ Ellen McLaughlin
BY: Sr. V.P., General Counsel
ITS: Ellen McLaughlin


























































BST99 1459326-1.072380.001l



--------------------------------------------------------------------------------





EXHIBIT A


SPLIT-DOLLAR AGREEMENT














































































































BST99 1459326-1.072380.001l



--------------------------------------------------------------------------------






SPLIT-DOLLAR AGREEMENT




THIS AGREEMENT, made as of the 1st day of March, 1996 by and between FEDERAL
HOME LOAN BANK OF BOSTON, (hereinafter referred to as the "Employer"), and M.
SUSAN ELLIOTT of South Natick, Massachusetts (hereinafter referred to as the
"Employee").




WITNESSETH THAT:




WHEREAS, the Employee is employed by the Employer; and




WHEREAS, the Employee has applied for, and is the owner of the insurance policy
or policies listed in the attached Schedule A hereto, hereinafter referred to as
the "Policy", and




WHEREAS, the Employer and the Employee agree to make the Policy subject to this
Agreement; and




WHEREAS, the Employee has assigned the Policy to the Employer as collateral for
amounts to be advanced by the Employer under this Agreement by an instrument of
assignment filed with the Insurer (hereinafter referred to as the "Assignment");




NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties hereto hereby agree as follows:




1.
The Parties hereto agree that the Policy shall be subject to the terms and
conditions of this Agreement and of the Assignment filed with the Insurer
relating to the Policy. The Employee shall be the sole and absolute owner of the
Policy and may exercise all ownership rights granted to the owner thereof by the
terms of the Policy, except as may be otherwise provided herein and in the
Assignment. Prior to termination of Employee’s employment with Employer the
total cashsurrender of the policy shall be subject to the Assignment. In the
event Employer becomes insolvent prior to such termination of employment, the
total cash surrender value of the policy shall be deemed to be an asset of
Employer and shall be subject to claims of general creditors of Employer under
Federal and State law.



2.
The premium for the Policy will be paid by the Employer during the Employee’s
employment and for any period of time that it may have an obligation to provide
continuing fringe benefits thereafter. The premium will be allocated between the
Employee and the Employer. The Employee's share of the premium (term insurance
allocation) shall be paid by the Employer as agent for the Employee and shall be
charged to the Employee as cash compensation, and for all purposes, including
the Assignment, shall be deemed cash compensation and not Employer paid premium.
Any dividend declared on the Policy shall be applied to purchase paid up
insurance on the life of the Employee while the Employee is employed by
Employer.



3.
The Assignment shall not be terminated, altered or amended by the Employee
without the express





--------------------------------------------------------------------------------





written consent of the Employer. The Parties hereto agree to take reasonable
action to cause such Assignment to conform to the provisions of this Agreement.


4.
a. Except as otherwise provided herein, the Employee shall not sell, assign,
transfer, surrender or cancel the Policy, without, in any such case, the express
written consent of the Employer.



b. The Employee shall have the right to change the beneficiary or beneficiaries
with regard to the death benefit in excess of the collaterally assigned interest
of the Employer as described under Section 5.


c. The Employer shall not borrow against the Policy without the express written
consent of the Employee.


d. Upon the Employee's termination of employment, the Employee shall have the
right to take any action with regard to the cash value of the policy in excess
of the collaterally assigned interest of the Employer, subject to the provisions
of Section 1 of this Agreement.


5.
a. Upon the death of the Employee, the Employer shall promptly take all action
necessary to obtain its share of the death benefit provided under the Policy.



b. The Employer shall have the right to receive the total cash surrender of the
Policy reduced by an amount, if any, equal to the sum of (a) the present value
of the annual Pension Benefit payable on account of Executive under the Bank's
Benefit Equalization Plan, calculated as though the Employee had terminated
employment immediately preceding Employee's death plus (b) an amount equal to
four (4) times the Executive' s total cash compensation for the calendar year
preceding Executive's death. The balance of the death benefit provided under the
Policy shall be paid directly by the Insurer to the beneficiary or beneficiaries
and in the manner designated by the Employee. The Parties hereto agree that the
beneficiary designation provision of the Policy shall conform to the provisions
hereof.


6.
The Employer shall not merge or consolidate voluntarily into or with another
organization, or reorganize, or sell substantially all of its assets to another
organization, firm or person unless and until such succeeding or continuing
organization, firm or person agrees to assume and discharge the obligations of
the Employer under this Agreement. Upon the occurrence of such event, the term
"Employer" as used in this Agreement shall be deemed to refer to such successor
or survivor organization.



7.
a. This Agreement shall terminate upon the occurrence of the earliest of the
following events: (i) the Employee's death and the payment of proceeds pursuant
to Section 5 of this Agreement, or (ii) the Policy anniversary next following
the Employee's termination of employment.



b. Upon such termination under Section 7.a.(ii) of this Agreement, the Policy
shall be partially surrendered in an amount necessary to repay the Employer the
total cash surrender value of the Policy reduced by an amount, if any, equal to
the present value of the annual Pension Benefit payable to or on account of
Executive under the Bank's Benefit Equalization Plan. Upon payment to the
Employer, the Employer shall release its interest in the Policy, and the
Employee will thereafter own the Policy free from this Agreement and the
Assignment. The Employee agrees to execute any and all documents necessary to
effect repayment to the Employer provided herein.


8.
The Parties hereto agree that this Agreement shall take precedence over any
provisions of the





--------------------------------------------------------------------------------





Assignment. The Employer agrees not to exercise any right possessed by it under
the Assignment except in conformity with this Agreement.


9.
This Agreement may not be amended, altered or modified except by a written
instrument signed by both of the Parties hereto and may not be otherwise
terminated except as provided herein.



10.
Any actuarial or other calculations provided for in this Agreement shall be made
by the Actuary employed by the Bank for detem1ining values and benefits under
the Bank's defined benefit plan.



11.
Where values and calculations may apply to more than one Policy listed in
attached Schedule A, such Policies shall be considered and utilized on a pro
rata basis.



12.
This Agreement shall be binding upon and inure to the benefit of the Employer
and its successors and assignees and the Employee and Employee's successors,
assignees, heirs, executors, administrators and beneficiaries.



13.
This Agreement, and the rights of the Parties hereunder, shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts.





IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
officer thereunto duly authorized and the Employee has hereunto set his hand and
seal, all as of the day and year first above written.


FEDERAL HOME LOAN BANK OF BOSTON


By: /s/ Carol Whaley


Title: First Vice President


/s/ M. Susan Elliott
M. Susan Elliott




ELLIOTT




















--------------------------------------------------------------------------------





SCHEDULE A








Insurance Carrier
Policy No.
Face Amount
Guardian Life Insurance Company
4031111
$1,775,815
Security Life of Denver
2008872
$1,756,461













--------------------------------------------------------------------------------





SCHEDULE B


EMPLOYER PREMIUMS


Policy
Anniversary
Year


Annual
Premium


Cumulative
Premium



1996
$100,120
$100,120
1997
99,937
200,057
1998
99,726
299,783
1999
99,469
399,253
2000
99,223
498,476
2001
98,985
597,461
2002
98,715
696,175
2003
98,447
794,622
2004
98,125
892,747
2005
97,761
990,509
2006
97,308
1,087,817
2007
96,697
1,184,515
2008
96,024
1,280,538
2009
95,322
1,375,861
2010
94,184
1,470,045
2011
92,954
1,562,999
2012
91,984
1,654,983
2013
90,829
1,745,812
2014
89,423
1,835,235
2015
87,701
1,922,936
2016
85,465
2,008,401
2017
82,312
2,090,713
2018
78,401
2,169,114













































--------------------------------------------------------------------------------





EXHIBIT B


POLICIES SUBJECT TO
SPLIT-DOLLAR TERMINATION AGREEMENT






The following policies are subject to this Split-Dollar Insurance Termination
Agreement:
Insurance Carrier
 
Policy No. 
Guardian Life Insurance Company
 
4031111
 
 
 
ING - Security Life of Denver
 
2008872
 
 
 



                    
            


            










































































BST99 1459326-1.072380.001l


